ADVISORY ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed after final on 12/16/2021 with an AFCP 2.0 request has not been entered. 
The proposed amendment would require new grounds of rejection. In particular, the proposed claims appear to still be suggested by Oguro (as evidenced by Takezawa and in view of Hasegawa). However, the Oguro rejection would be modified to address the newly recited diamine species:
In [0020], Oguro names both 2,2-dimethylbenzidine [“4,4’-diamino-2,2’-dimethylbiphenyl”] and 2,2’-bis(trifluoromethyl)benzidine [“4,4’-diamino-2,2’-ditrifluoromethylbiphenyl] as examples of usable diamines, and teaches that the diamines may be used in combination of two or more. Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. MPEP 2143, rationale (E).
Oguro further discloses a logarithmic viscosity range in [0032] which overlaps the presently claimed range. 
The newly recited solution viscosity would likely be addressed with an analysis to establish that solution viscosity depends on molecular weight and polymer/solvent interactions. Therefore, given Oguro’s teaching in [0032] to reach a high polymerization degree as high as 0.6 dL/g or more, it would be established that it would have been obvious to the person having ordinary skill in the art to have prepared Oguro’s polyimide having any suitably high polymerization degree in order to obtain the desired degree of 
Additionally, both the newly recited solution viscosity range and newly recited logarithmic viscosity range raise issues under 35 USC 112(a): 
The instant specification describes a specific example of polyimide prepared in DMAc and GBL solvents, having a solution viscosity of 75.1 and logarithmic viscosity of 1.18 (example 2). There is one further example (example 3) having a solution viscosity of 100.0 and a log viscosity of 1.23. In contrast, the proposed claims recite viscosity ranges with open ended upper limits. There is no description in the specification as filed of viscosity values above those in the instant examples. 
The proposed claims further do not limit a solvent in which to measure logarithmic viscosity, while the original specification only contains a description of measuring log viscosity in NMP. 
Additionally, the proposed claims are not limited in terms of a specific amide solvent or a specific lactone solvent in which the polyimide is prepared, while the examples of polyimides in the instant specification which have viscosity values within the claimed ranges are prepared from DMAc as the amide solvent and GBL as the lactone solvent.
For at least the above reasons, the proposed claims are not commensurate in scope with the limited disclosure regarding viscosity in the original specification, and therefore the proposed claims would be rejected under 35 USC 112(a).  

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered.
Applicant argues (pp 6-7) that Oguro does not suggest a 1:1 ratio of amide/lactone solvents, and Oguro’s complete failure to teach anything about the solvent ratio would indicate that there is no significance to this ratio. Applicant’s arguments are unpersuasive for the reasons previously set forth in paragraphs 42-43 of the action mailed 9/28/2021. Furthermore, it is noted that the examiner essentially agrees with Applicant that Oguro’s disclosure does not place substantial significance to the ratio of DMAc:GBL in the solvent mixture. Rather, in view of Oguro’s broad disclosure with regard to use of solvents singly or in combination, and in the absence of unexpected results, the use of DMAc and GBL combined in any ratio is prima facie obvious. 
Applicant argues (pp 8-9) that the proposed amendment overcomes the rejection over modified Uragami. The examiner agrees that the proposed amendment would overcome the rejection, as Uragami does not name the specific diamines which would be required to be present in the diamine component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766